DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The claims are drafted with “consisting essentially of” transitional language. MPEP 2111.03III details that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that 

 Claims 1, 170-172, and 177-178 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (previously cited) in view of Ames (previously cited).
Chen et al. teach compositions for disinfecting cleaning and for use against bacteria (see abstract and example 3). The envisioned composition is provided as two parts that include hydrogen peroxide, peracetic acid, acetic acid, and water, where the two parts are combined and diluted for a ready to use preparation (see paragraphs 21 
Ames teaches the inclusion of sulfuric acid at up to 3 wt% as a catalyst for equilibrium disinfecting peracid solutions composed of acetic acid, peracetic acid, and hydrogen peroxide (see paragraphs 24-32 and 39 and example 1). 
. 

Claims 1, 170-172, and 176-178 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Ames as applied to claims 1 and 172 above, and further in view of Dada et al. (previously cited).
Chen et al. in view of Ames render obvious the limitations of instant claims 1 and 177-178, where a range that embraces that instantly claimed for sulfuric acid is taught. A precise value for the proportion of sulfuric acid is not taught.
Dada et al. teach disinfecting compositions composed of peracetic acid, hydrogen peroxide, acetic acid, a stabilizer, and sulfuric acid (see paragraph 4 and example 3). In one example, the sulfuric acid is present at 0.24 wt%, yielding a weight ratio of approximately 0.38, relative to the peracetic acid (see example 3). Ethylenediaminetetraacetic acid is taught as a stabilizer of the hydrogen peroxide (see paragraph 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the relative proportion of the sulfuric acid as compared to peracetic acid that is taught by Dada et al. in the modified composition of Chen et al. since it would fall within the range envisioned by Ames and is exemplified by Dada et al. This then results in a proportion of sulfuric acid in the diluted composition of Chen et al. being 0.023 wt%. It additionally would have been obvious to add ethylenediaminetetraacetic acid as the application of the same technique to a similar product in order to yield the same improvement, namely stabilization of the hydrogen peroxide. Therefore claims 1, 170-172, and 176-178 are obvious over Chen et al. in view of Ames and Dada et al.

Claims 1, 172, and 177-178 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolle B (previously cited) in view of Masuda et al. (previously cited) and Ames (previously cited).
Bacillus cereus spores in five minutes (see example 2). The 1/10 dilution yields peracetic acid at 0.032 wt%, hydrogen peroxide at 0.64 wt%, and acetic acid at 0.032 wt%. The presence of sulfuric acid is not explicitly taught and the instantly claimed proportions for hydrogen peroxide and acetic acid are not exemplified.
Masuda et al. teach compositions for cleaning dialyzers composed of an aqueous solution of hydrogen peroxide, peracetic acid, and acetic acid (see abstract). The envisioned proportions are 0.1 to 1.1 wt% for hydrogen peroxide, 0.001-0.05 wt% for peracetic acid, and acetic acid for 0.007 to 0.3 wt% (see lines 67-76). These ranges overlap with those instantly claimed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a composition within the optimal range of Nicolle B in regard to the hydrogen peroxide and peracetic acid concentrations because they teach to do so. Given the ratio of 0.05 of peracetic acid to hydrogen peroxide that these compositions provide and the overlap in ranges of the proportions of these two components with the instantly recited ranges, selections within the range of Nicolle B would encounter concentrations that are instantly claimed. It also would have been obvious to adjust the proportion of acetic acid downward given the teachings of Masuda et al. who highlight the suitability of a lower spanning and overlapping range for this component in similar composition employed for the same use. It is also of note that the exemplified values in example 3 of Nicolle B are very close to the upper end of the claimed ranges. It further would have been obvious to add sulfuric acid as taught by Ames to the composition of Nicolle B as the application of the same technique to a similar product in order to yield the same improvement. The use of a sulfuric acid proportion within the range taught by Ames would then follow. Given the overlap between the instantly claimed range and that of Ames, the claimed range is obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). While the instant disclosure points to potentiation between . 

Claims 1, 172, and 176-178 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolle B in view of Masuda et al. and Ames as applied to claims 1 and 172 above, and further in view of Dada et al. (previously cited).
	Nicolle B in view of Masuda et al. and Ames render obvious the limitation of instant claim 1 where a range that embraces that instantly claimed for sulfuric acid is taught.
Dada et al. teach disinfecting compositions composed of peracetic acid, hydrogen peroxide, acetic acid, a stabilizer, and sulfuric acid (see paragraph 4 and example 3). In one example, the sulfuric acid is present at 0.24 wt%, yielding a weight ratio of approximately 0.38, relative to the peracetic acid (see example 3). Ethylenediaminetetraacetic acid is taught as a stabilizer of the hydrogen peroxide (see paragraph 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the relative proportion of the sulfuric acid as compared to peracetic acid that is taught by Dada et al. in the modified composition .

Claims 174-175 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolle B in view of Masuda et al. and Ames as applied to claims 1, 172, and 177-178 above or Nicolle B in view of Masuda et al., Ames, and Dada et al. as applied to claims 1, 172, and 176-178 above, and separately, each further in view of Berentsveig et al. (previously cited)
The modified Nicolle B teachings render obvious the limitations of instant claim 1. The presence of a buffer or corrosion inhibitor is not explicitly detailed.
Berentsveig et al. teach an aqueous disinfecting composition envisioned for disinfecting and sterilizing various surfaces from bacterial spore contamination (see paragraphs 14, 33, and 55). The composition is generally taught to include a buffer and a surfactant (see paragraphs 19, 21-24, and 45-49).  The pH of the composition is adjusted by the buffer to be within an ideal range of 5.5 to 7 to yield minimal corrosion and maximum compatibility with human skin (see paragraphs 26 and 38). Alkali metal carbonate buffers are envisioned (see Table 1 sample III; instant claim 26). A corrosion inhibitor such as benzotriazole is an envisioned component as well (see paragraphs 28-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add benzotriazole and an alkali metal carbonate buffer to the modified compositions of Nicolle B. These choices would have been obvious as the application of the same technique to a similar product in order to yield the same improvement, namely minimizing corrosion. Therefore claims 174-175 are obvious over Nicolle B in view of Masuda et al., Ames, and Berentsveig et al. or Nicolle B in view of Masuda et al., Ames, Dada et al., and Berentsveig et al.


Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but they are not persuasive. 
The applicant again presents data that they describe as a repeat of data that appears in an earlier filed affidavit. The sole affidavit filed January 21, 2020 provided log reduction values achieved for three sets of compositions that explore the impact of sulfuric acid addition. The data in the remarks of applicant do not show log reduction. While these data sets may be related, the graphs provided by the applicant’s remarks were not previously filed in an affidavit, thus they are viewed as arguments of counsel. The applicant disputes that the data in these plots is different from that in the tables of the original affidavit. It is not clear how the graphed values were obtained. Plots 

Regarding the rejections over Chen et al. in view of others:
The applicant argues that there would have been no basis to combine the teachings of Chen et al. with Ames and Dada et al. because Ames teaches the presence of sulfuric acid as a catalyst during production of peracetic acid. As a catalyst, the compound would be expected to facilitate the equilibrium reaction of hydrogen peroxide and acetic acid into peracetic acid and peracetic acid is well known to be an effective antimicrobial compounds even at low concentrations. The applicant incorrectly states that the 0.24 wt% sulfuric acid taught by Dada et al. is just residual after their preparatory process. Dada et al. explicitly state that they introduced sulfuric acid into 
The applicant further argues that components of Chen et al., Dada et al.  and Ames are precluded by the “consisting of” transitional language. As noted above, there is no clear delineation in the disclosure of which components would impact the basic and novel characteristics. An example of this lack of delineation is the fact that the applicant classifies ethylenediaminetetraacetic acid as a chelator while Dada et al. call it a stabilizer. The applicant argues against the stabilizers of Dada et al. being a permissible ingredients under their interpretation of “consisting essentially of”, yet they explicitly claim the particular compound Dada et al. teaches for this purpose as a component.  The “consisting essentially of” language is interpreted as “comprising”; therefore unclaimed ingredients present in the compositions of Chen et al. are permissible as are those of Dada et al. or Ames.

Regarding the rejections over Nicolle B in view of others:
The applicant dismisses the teachings of Masuda et al. as not adding to the prima facie case of obviousness. As the rejection discusses, the teachings of Masuda et al. point to the obviousness of adjusting the proportion of acetic acid below the range explicitly detailed by Nicolle B in effective disinfecting hydrogen peroxide, peracetic acid, and acetic acid containing dialysis machine cleaning solutions.

The applicant further argues that components of Nicolle B, Dada et al.  and Ames are precluded by the “consisting of” transitional language. As noted above, there is no clear delineation in the disclosure of which components would impact the basic and novel characteristics. An example of this lack of delineation is the fact that the applicant classifies ethylenediaminetetraacetic acid as a chelator while Dada et al. call it a stabilizer. The applicant argues against the stabilizers of Dada et al. being a permissible ingredients under their interpretation of “consisting essentially of”, yet they explicitly claim the particular compound Dada et al. teaches for this purpose as a component. The “consisting essentially of” language is interpreted as “comprising”; therefore unclaimed 


Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/CARALYNNE E HELM/Examiner, Art Unit 1615